Citation Nr: 0607603	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left inguinal 
hernia.

2.  Entitlement to service connection for nasal congestion.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for a left ear 
condition.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for residual injuries 
of the hip, back and ankle.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
October 1945.    

This appeal matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2003 rating decision in 
which the RO denied the veteran's claims for entitlement to 
service connection for a left inguinal hernia, for nasal 
congestion, for bronchitis, for a left ear condition, for 
hearing loss and for residual injuries of the hip, back and 
ankle.  The veteran filed a notice of disagreement (NOD) in 
October 2003, and the RO issued a statement of the case (SOC) 
in June 2004.  The appellant filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in July 
2004.

In August 2005, the appellant and his spouse testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record. 

The claims for service connection for a left inguinal hernia, 
for nasal congestion, for bronchitis, for a left ear 
condition and for hearing loss is set forth below.  The claim 
for service connection for residual injuries of the hip, back 
and ankle is addressed in the remand following the order 
portion of the decision is set forth below; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the service connection claims for a nasal 
condition, for bronchitis, for hearing loss, for a left ear 
condition, and for a left inguinal hernia on appeal has been 
accomplished.  

2.  The competent medical evidence is negative for findings 
or diagnosis of a nasal condition, for bronchitis, for 
hearing loss, and for a left ear condition either during or 
after service.

3.  The veteran was diagnosed with left inguinal hernia many 
years after service, and there is no competent evidence or 
opinion that these degenerative changes are medically related 
to either an injury during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a nasal condition 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

2.  The criteria for service connection for bronchitis are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

3.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

4.  The criteria for service connection for a left ear 
condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).  

5.  The criteria for service connection for left inguinal 
hernia are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for a nasal 
condition, bronchitis, hearing loss, a left ear condition, 
and a left inguinal hernia has been accomplished.

Through a November 2002 notice letter, a June 2004 SOC, as 
well as an April 2005 SSOC, the RO notified the veteran and 
his representative of the legal criteria governing the 
claims, the evidence that had been considered in connection 
with the appeal, and the bases for the denial of the claims.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the November 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the veteran to be on notice to provide any evidence in 
his possession that pertains to the claims, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the April 2003 rating action on appeal.  
Moreover, the Board finds that any lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to the matters herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that each claim 
was fully developed and re-adjudicated after notice was 
provided.  
As indicated above, the November 2002 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claims .  Further, the June 2004 SOC as 
well as the April 2005 SSOC notified the veteran what was 
needed to substantiate his claims and also identified the 
evidence that had been considered with respect to the claims.  
Furthermore, in.  After the notice letters, SOC, and SSOCs 
the veteran was afforded an opportunity to respond.  The 
veteran has not identified any medical treatment providers 
from whom he wanted the RO to obtain records.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims, to include 
obtaining recent VA treatment records. The Board points out 
that the veteran's service medical records are not available 
and may have been destroyed in a fire at the National 
Personnel Records Center (NPRC).  The RO has made several 
attempts to locate these records, and has notified the 
veteran of the information needed to reconstruct medical 
data.  In this regard, the veteran submitted lay statements 
from comrades and from family members.    The veteran's 
private medical records are associated with the claims file.  
In light of the evidence of record, as discussed in more 
detail below, VA examination of the veteran is unnecessary.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to any of the claims 
herein decided  that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  


II.  Analysis

The appellant contends that he developed a nasal condition, 
bronchitis, hearing loss, a left ear condition, and a left 
inguinal hernia during service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As noted above, the veteran's service medical records are not 
available for review. Attempts by the RO to obtain any 
available service medical records from NPRC have proven 
unsuccessful, although it has obtained copies of some service 
personnel records and his discharge papers.  The Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of- the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005)(per curiam) citing O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's 
analysis of the appellant's claim for service connection for 
the cause of a nasal condition, bronchitis, hearing loss, a 
left ear condition, and a left inguinal hernia has been 
undertaken with these heightened duties in mind.

Considering the claims for service connection for a nasal 
condition, for bronchitis, for hearing loss, and for a left 
ear condition in light of the above-noted legal authority, 
the Board finds that the claims must be denied because the 
first essential criterion for service connection-competent 
evidence of each claimed disability-has not been met.  

There is no evidence that the veteran was diagnosed with any 
of these conditions during or soon after service.  The 
service personnel records are not relevant to the veteran's 
claim because they do not reflect medical findings regarding 
his claimed disorders.

Post-service records are negative for any findings or 
diagnosis of a nasal condition, for bronchitis, for hearing 
loss, or for a left ear condition.  The veteran has provided 
copies of private medical records, however, they do not show 
findings of these disorders.  

According to a March 2003 VA Form 119, Report of Contact, the 
veteran reported that the private physicians who had treated 
him have passed away.  The veteran submitted copies of the 
private medical records that he was able to obtain.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of competent 
evidence that the veteran currently has either of the 
disabilities for which service connection is sought, there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Thus, there is no competent 
evidence to even suggest that the appellant has, or ever has 
had, any of the disabilities under consideration.  As such, 
there is no predicate for a grant of service connection for a 
nasal condition, bronchitis, hearing loss, or a left ear 
condition.

As regards the claim for service connection for a left 
inguinal hernia, the Board finds that the claim must be 
denied because, although the veteran has submitted private 
medical evidence documenting recent treatment for a left 
inguinal hernia, there is no medical evidence documenting it 
until February 2004, nearly 60 years after the veteran was 
discharged from service.  The Board points out the lapse of 
time between service and the diagnosis of a disability a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).Furthermore, no physician has linked any such pathology 
to any incident of the veteran's military service.  

The Board does not doubt the sincerity of the veteran's 
belief, as well as that of his spouse, that he has a nasal 
condition, bronchitis, hearing loss, a left ear condition, 
and a left inguinal hernia as a result of his military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As each is a 
lay person without the appropriate medical training or 
expertise, he is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

Under these circumstances, the claims for service connection 
for a nasal condition, for bronchitis, for hearing loss, for 
a left ear condition, and for a left inguinal hernia must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left inguinal hernia is denied.

Service connection for nasal congestion is denied.

Service connection for bronchitis is denied.

Service connection for a left ear condition is denied.

Service connection for hearing loss is denied.



REMAND

In this case, the veteran contends that he developed a hip, a 
back and an ankle disorder as a result of an injury during 
service when he fell.  The veteran maintains that during 
parachute training in November 1943, he was injured.  His 
service records indicate that his military occupational 
specialty was as single engine pilot.  

The veteran has provided private medical evidence that 
indicates that he is currently treated for disorders of the 
hips, back and ankles.  Furthermore, in a December 2002, a 
private physician noted that the veteran had a fall during 
service that injured his left lower extremity.  According to 
a November 2002 and a February 2004 private medical record, 
the veteran has been diagnosed with back, hip, and ankle 
problems.

In light of this evidence, the RO should arrange for the 
veteran to undergo VA examination, by physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, may well result in denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim for service connection for the psychiatric 
disorder, to include PTSD, on appeal.  The RO's notice letter 
to the veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for residual injuries of the hips, back and 
ankles.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for residual 
injuries of the hips, back and ankles 
that is not currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the examiner and he/she should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting examiner 
prior to the completion of the report), 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  The examiner should 
set forth all examination findings, 
together with the complete rationale for 
the comments and opinions expressed, in a 
printed (typewritten) report.    

With respect to each disability of the 
hips, back and ankles, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disabilityis 
medically related to the veteran's active 
military service, to specifically include 
a reported fall during service from 1943 
to 1945.  

In rendering the requested opinion, the 
examiner should note that the veteran's 
service medical records are not 
available.  Also, the veteran provided a 
private medical letter dated in December 
2002 in which the physician indicated 
that the veteran experienced a traumatic 
fall during service, and injured his left 
lower extremity.  A November 2002 private 
medical report indicates that the veteran 
currently has been treated for low back, 
foot, and arm problems.  A February 2004 
medical report reveals that the veteran 
has been diagnosed with pelvic 
subluxation, lumbar plexus disorder, disc 
degeneration and sciatica.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for residual injuries 
of the hips, back and ankles, in light of 
all pertinent evidence and legal 
authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


